 388DECISIONSOF NATIONALLABOR RELATIONS BOARDCentral Freight Lines,Inc.andTeamsters Freight,Tank Line and Automobile Industry,EmployeesLocal Union No. 988 a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 23-CA-5557January 16, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn September 29, 1975, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, counsel for the Acting Gen-eral Counsel filed exceptions and a supporting brief,and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and, herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.iCounsel forthe Acting GeneralCounsel has excepted to certain credi-bility findings made by the Administrative Law Judge It is the Board'sestablishedpolicy notto overrule an Administrative Law Judge's resolu-tions with respect tocredibilityunless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products, Inc,91NLRB 544 (1950),enfd 188 F.2d 362 (C A. 3,1951).We havecarefully examinedthe recordand find no basis for revers-ing his findings.In adopting the conclusions of the AdministrativeLaw Judge,we do notrely on his findings that the fact that the charge was not filed until 3 weeksafter employee Durham was terminated gives rise to an adverse inferenceregarding the merits of Durham's allegationsDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding was heard in Houston,Texas, on July 29 and 30,1975,upon a charge filedon April 21, 1975, and a com-plaint issued on June6, 1975, alleging thatRespondentviolated Section 8(a)(3) and (1) of the Act by discharging,and refusing to reinstate, Joseph Lee Durham because ofhis union activities. In its duly filed answer, Respondentdenied that any unfair labor practices were committed. Af-ter close of the hearing briefs were filed by the GeneralCounsel and the Respondent.Upon the entire record in this proceeding, includingcareful consideration of the posthearing briefs, and my ob-servation of the witnesses while testifying, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCentral Freight Lines, Inc., is a Texas corporation withits principal office and place of business located in Waco,Texas, and with terminals located in various cities in Tex-as, including Houston, the sole facility involved herein,from which it is engaged in intrastate shipping, transport-ing, and interlining by truck of general freight and cargomoving in interstate and intrastate commerce. During the12-month period preceding issuance of the complaint, arepresentative period, Respondent, in the course and con-duct of said operations, purchased goods and materials val-ued in excess of $50,000 directly from firms located outsidethe State of Texas, which goods and materials wereshipped directly to Respondent's places of business in Tex-as from points outside of that State, and derived revenuesexceeding $50,000 from transporting, within the State ofTexas, commodities bound to and from points outside theState of Texas.The complaint alleges, the answer admits, and I find thatRespondent is, and at all tines material has been, an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatTeamsters Freight, Tank Line and Automobile IndustryEmployees Local Union 988 a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is, and at all times material, has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe sole question presented in this proceeding is whetherJoseph Lee Durham was discharged on March 31, 1975,'because of his activity on behalf of the Union, as the Gen-eral Counsel claims, or because of a history of work dere-lictions,discovered upon investigation of Durham's in-volvement in an incident, allegedly involving his negligenthandling of freight, as Respondent contends.Prior to his discharge, Durham had been employed byRespondent as a pickup and delivery driver for some 9iAll dates refer to 1975,unless otherwiseindicated.222 NLRB No. 67 CENTRAL FREIGHT LINES, INC.years. As such,he was one of some 235 drivers assigned toHouston responsible for the pickup and delivery of freightfrom various of Respondent'scustomerswithin fixedroutes in the greater Houston area.There is no history of collective-bargaining for any ofthe drivers assigned to the Houston terminal.Prior to 1975and dating back to the period 1968 through 1970,Durhamwas among the drivers who engaged in organizational ac-tivity on behalf of the Charging Union.During that cam-paign, Durham actively engaged in solicitation of authori-zation cards, and was among the employees signatory to aletter sent by the Union to the Employer,dated October29, 1968, notifying the latter,inter alia,thatanorganizationcampaign was underway, and that the employees whosesignatures appeared thereon,had signed cards designatingthe Union as their representative.Thatcampaign appar-ently was unsuccessful,ending sometime in 1970.Witness-es called by the General Counsel, including Durham, testi-fiedthat in the period immediately preceding thedischarge,Durham had personally taken the initiative torenew organizational activity at the Houston terminal.The General Counsel argues that Durham's union activi-ty furnished the impetus for his discharge.By way of de-fense, it is urged that the evidence does not disclose that atthe time of the discharge any agent or supervisor of Re-spondent possessed knowledge of recent union activity onDurham'spart,and, further,that the discharge wasgrounded solely on the results of an investigation,prompt-ed by a-customer complaint on March 28 concerning themanner in which Durham allegedly handled a freight deliv-ery,which investigation convinced Respondent's officialsthat continued employment of Durham would be contraryto Respondent's best interest:With respect to the events of March 28,itappears thatDurham was to make a delivery, consisting of four cartonsof banded or sealed freight containing air pollution controlequipment at the premises of TAPCON, one ofRespondent's customers.That afternoon, according to thetestimony of Terminal Manager Schroeder,he received atelephone call from Bill Vaughn,TAPCON's president.According to Schroeder,Vaughn seemed to be upset andcomplained that a driver, who had just made a deliveryfailed to use his lift gate, but instead pulled a shipment offthe back of the truck allowing it to fall and hit the ground.Vaughn expressed concern to Schroeder as to possibledamage to the freight,and requested Schroeder to sendsomeone out to examine it. Vaughn also allegedly reportedthat he preferred not to deal with the driver involved be-cause the driver's attitude was poor and advised Schroederthat in the future he did not want that particular driver to2Durham testified that in the course of this earlier campaign while he wassoliciting cards in the parking lot,or dock area,he was approached byJames Poston, Respondent's pickup and delivery supervisor,and told thathe had no right to come on the parking lot for such purposes Durham alsotestified that Bill Cobb, an alleged supervisor,came to his house in January1969, and in reference to the October 29, 1968, letter,told Durham that heshould discontinue his role in the organization effort. When Durham indi-cated that he believed in what he was doing and would continue, Cobballegedly replied that it would be harmful to his job if he continued. Otherthan these two incidents,dating back some 5 years before the discharge,thereis no evidence whatever that Respondent's supervisors or agents ex-pressed any hostility to employee efforts to organize389make deliveries to his premises.Vaughn could not identifythe driver as Durham, but he gave Schroeder the trucknumber and,the freight bill number.Following this conver-sation, Schroeder contacted Jim Poston instructing him tosend someone out to make an investigation .3Poston contacted Asa Price, one of Poston's subordi-nates, who described himself as a pickup and delivery su-pervisor,and instructed Price to go to the premises ofTAPCON topacify the customer, determine if there wasany damage to the freight,and to prepare a report as towhat had occurred. According to Price, when he went toTAPCON's premises,and met with Vaughn, Vaughn in-formed him that the driver backed his truck up to the deliv-ery door, and before seeking instructions as to how Vaughnwanted the freight unloaded,started to unload.WhenVaughn opened another adjacent door and requested thatthe delivery be made there, Vaughn told Price that thedriver got mad and pulled the shipment off the truck with-out using the lift gate,allowing the cartons to hit the con-crete pavement below. Price further testified that none ofthe cartons had been opened at the time of Price's arrivaland,the exterior of the boxes did not appear to be dam-aged. According to Price he was informed by Vaughn thateach box contained a unit separately valued at $225. Uponopening the cartons, Vaughn and Pirce discovered that oneunit had been damaged.The extent of the damage couldnot be determined,since the damaged unit would have tobe returned to the factory for determination as to whetherithad to be replaced or could be repaired. According toPrice, Vaughn indicated that the particular driver involvedhad made deliveries to him in the past 2 years, and that henever had a good word to say.4Price embodied all his findings in a written report andreturned to the terminal about 4 p.m. that same day. Hewent to Poston's office, reporting that Vaughn had calmeddown. Price indicated that he had discovered that Durhamwas the driver, and went on to express to Poston whatVaughn had told him and what he had observed as a resultof his visit to TAPCON. Poston told Price that, if he al-ready had a written report on the matter, to leave it on hisdesk, but if not to write one up.That evening,Price placedhis written report on Poston's desk. Poston did not exam-ine the report before leaving work that evening.5On Monday,March 31, Poston arrived at the terminalbetween 4 and 4:30 a.m. At that time,Price's report was onPoston's desk. In addition another report, prepared byPrice,was on his desk,summarizing Price'sdiscussionswith dispatchers,concerning Durham,which expressed theview, that from the standpoint of the dispatchers,Durhamwas not very good to work with, since his attitude was verypoor in that he insisted on working set hours rigidly, did nomore than he had to do, and would not help out in any wayunlessitwould allow him to get' off early.Having reviewed`the reports submitted by Price,Postonpulled Durham'spersonnel file. That file contained evi-dence that Durham recently had been responsible for anumber of driver errors. In this respect it is noted that,under the Employer's practice,when driver errors are dis-3Based on the credited testimonyof L.O.Schroeder.Based on the credited testimony of Asa Price.5Based on a composite of the credited testimony of Price and Poston. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovered, a notation to that effect is made on the freight billrelated to the delivery involved, the incident is discussedwith the driver, and thereafter a copy of the freight bill isplaced in the driver's personnel file. Durham's personnelfile included eight freight bills signifying driver errors onhis part in the period, January 31 through March 14, 1975.Of these, three involved deliveries made in February 1975,and four involved deliveries made in March 1975, all with-in a 26-day span. They reflected repeated errors includingthree instances in which Durham had returned to the ter-minal, while short cargo that he had signed for, three in-stances of damaged freight, and two more instances inwhich his freight was improperly marked.'Poston claims that he did not immediately make up hismind to terminate Durham, but that same morning dis-cussed the matter with Schroeder, bringing the latter up todate on the reports made by Price and what he had discov-ered upon a review of Durham's file. At that time, Postonindicated to Schroeder that he saw no reason, under thecircumstances,why Durham should not be terminated.Schroeder agreed.When Durham arrived for work on the morning ofMarch 31, Poston called him to his office and questionedhim about the TAPCON incident. Durham denied that hehad any problem in connection with that delivery, specifi-cally disclaiming that he yanked the load off the truck,instead explaining that he eased the shipment down on hislegs and then lowered it to the pavement. Poston, afterexpressing doubt that Durham could remove some 250pounds off of the truck in that manner, then called Price into relate Vaughn's version of what had happened, Durhamdenied that the delivery had been made in the manner re-lated by Price and also denied that Vaughn was angry atthe time. After reviewing with Durham the discrepanciesnoted on the freight bills in his personnel file, Poston toldDurham that under the circumstances, he would have to beterminated. After this, Durham acknowledged to Postonthat he had made some mistakes, but asserted that whilesome discipline might have been in order, he did not feel adischarge was justified.When Durham continued to pleadfor his job, Poston told him he could talk to Schroeder orKallan, Respondent's president; in Waco, if he wished.?Following the discharge, Durham attempted, withoutsuccess, to see Schroeder who at that time was unavailable.He did, however, locate Garland Mitchell, Respondent'sassistant terminalmanager. Durham informed Mitchellthat Poston terminated him because of damaged freightand customer alienation. Durham indicated that while hewas probably at fault, termination for that reason was tooharsh. Durham appealed to Mitchell to himself review thepersonnel file, and expressed that he had been with theCompany for 8 years and if given another chance, woulddo better.Mitchell offered little consolation, and simplyinformed Durham that if Respondent condoned Durham's6There is no evidence that any other of Respondent's drivers had a com-parable history of indiscretions.7The foregoing is based essentially on the credited testimony of Schroe-der, Poston, and Price, with the above findings as to what transpired at thedischarge interview, based on a composite of the testimony of Poston andDurham.performance, it would have to do so in the case of everydriver, and Central Freight had to establish guide lines foremployee behavior and to abide by them in making judg-ments inthe best interest of the Company and its otheremployees. After this Durham requested that he be permit-ted to talk to Schroeder.Since Schroeder was still not available, Durham went toTAPCON, where he told Vaughn that Respondent hadsent him home because of damage to a motor delivered byDurham the previous Friday. He also advised Vaughn thatRespondent's officials indicated that Vaughn had reportedhim as having a bad attitude and having deliberatelyyanked freight off his truck. According to Durham,Vaughn denied this, stating that his comments to Priceconcerning the attitude of Respondent's drivers was notdirected at Durham, but at other drivers. Durhamalso tes-tified that when he told Vaughn that he had heard that thedamage to TAPCON's equipment was between $225 and$260,Vaughn replied that that was wrong and that itwould take only $25 to $30 at-the most to fix. Durham,during this conversation, requested that Vaughn write aletter to the Company, which could be used by Durham inthe effort to get his job'back. Vaughn offered to telephoneRespondent and Durham indicated that he could do thatas well. At that point Vaughn telephoned Schroeder andtold Schroeder that Durham was at TAPCON and report-ed that Respondent sent him home because of Vaughn's ,complaint. Vaughn said that his complaint was not to-wards Durham but other drivers. Vaughn further informedSchroeder that the damage was not necessarily whatRespondent's officials felt, but.that the equipment wouldbe sent to the factory and at most it would cost $25 or $30to repair. Vaughn, according to the further testimony ofDurham, stated to Schroeder that the latter had alwaysdone his part in unloading. According -to Durham thephone conversation was concluded with Vaughn statingthat, if there was anything he could do to help Durham getback on the payroll, Schroeder should not hesitate to call.After the phone conversation, Vaughn prepared a notewhich recited as follows:Mr. Schrader (Sic),After talking with you today I realize that you areprobably holding Joe responsible for all the com-plaints I made to Asa Price last Friday. Some of thesecomplaints were directed against other drivers-namelynot helping unload freight. Joe has always done hispart in helping unload freight.Ifyou have any questions concerning the above,please give me a call.BillVaughnPresidentSubsequently Durham returned to the terminal and wentto Poston's office. He asked Poston to read the letter fromVaughn. Poston indicated that, in view of Durham's pastrecord, they had not changed their minds and that, at thatpoint, any change in the Company's position would have tocome from Schroeder. Durham then went to see Schroeder, CENTRAL FREIGHT LINES, INC.offering the letter to Schroeder who apparentlyalso de-clined to read it, advising Durham that he had been dis-charged forreasonsbeyond the TAPCON incident, that hehad been costing the company too much money, and thathe had been terminated effective March 31. Durham thenleft the terminal.Durhamat sometimethereafter went to the union hall toreport his termination, and while the record is unclear as towhen he did so, it does appear that an unfair labor practicecharge relative to his discharge was filed on April 21, 1975.Tending to support the defense is the undisputed andentirely credible evidence to the effect that Respondent, in1974, sustained substantial losses in consequence of drivererrors. Troy C. Carruth, a driver holding the sameclassifi-cation asDurham, who was called by the General Counsel,on cross-examination acknowledged that he attended astockholdersmeeting inJanuary 1975, in which one of themajor subjects of discussion was the huge company lossesattributal to, driver mistakes, such as misplaced freight anddamageclaims.At that meeting the stockholders were toldthat changes would be made, and that management wouldbegin clamping down on the drivers. Carruth acknowl-edged that, at the Houston terminal, since January 1975,managementhad taken a tougher stand on the drivers inthe pickup and delivery department to eliminate errors ofthe type reflected in Durham 7s personnel file.Nonetheless, the reasons advanced by Respondent insupport of the claim that Durham was terminated for rea-sonsunrelated to any union activity, are not free of suspi-cion. If the testimony of Durham, Ed Turner, the Union'sbusinessagent, and Carruth is to be believed, the dischargefollowed closely Durham'ssecuringunion authorizationcards in a renewed attempt to organize the Houston driv-ers. In addition, the disinterest of Poston and Schroeder inthe Vaughnletter,despite the fact that Vaughn's com-plaints had allegedly prompted the investigation culminat-ing in Durham's discharge, hardly reflects the compassionone would expect in the case of an employee with some 9years' tenure. Also curious was Asa Price's voluntary ef-fort, before a disposition to terminate Durham was indi-cated, to obtain and prepare a report on Durham's rela-tionship with the dispatchers. Price's explanation for hisaction in this regard was not convincing, and, further, itstruck me as somewhat unusual that one, whose statutoryauthority as a supervisor is denied, as Respondent haddone in Price's case,' ,and who testified that he had noauthority to recommend discharge or discipline, would onhis own take steps to build a case against an employee.Also of interest was the testimony of assistant terminalmanager,Mitchell, that without examination of Durham'spersonnel file,he recalled the errors designated onDurham's freight bills, from having seen them, as they rou-tinely passed across his desk, prior to their insertion inDurham's personnel file. The question that rises here is8 Perhaps in recognition of the possibility that Price's action in this re-spect might be viewed as unusual,Respondent,in its brief,while maintain-ing its position that Price was not a supervisor, "does not dispute" that Pricewas a managerial employee.Although, consistent with the General Counsel's claim, I have assumedthat Price, Cobb, and the dispatchers are supervisors, in the view I take ofthe case,there is no need to make a finding as to their status.391why, if Mitchell, with his broader responsibility and au-thority,could recall errorsmade by Durham, Poston,Durham's immediate supervisor, with lesser authority thenMitchell, was not mindful of the same facts until after heexamined the personnel file. In short it is a fair assumptionthat ifMitchell had a running recollection of drivers guiltyof repeated errors, Poston, Durham's immediate supervi-sor,would havesimilarknowledge. Yet despitethe finan-cial burden imposed on the Company as a result of theseerrors, no effort was made either to warn or otherwise dis-ciplineDurham, an employee of long standing, until theTAPCON incident. Unquestionably against this back-ground, the effort by Schroeder to diminish the TAPCONincident,when he was confronted by Durham withVaughn's letter, places the defense in a somewhat shakyposture, giving rise to concern as to why, if Durham's driv-er errors were known by management, did Respondent de-fer corrective or disciplinary action until March 319Despite the foregoing,this is not a case where questiona-ble aspects of the explanation offered in defense of a dis-charge warrants an overarching inference of union-relateddiscrimination.For the deficiencies in the GeneralCounsel's case are even more critical and, in,the circum-stances, are not to be overlooked or reconciled through theinference-drawing process. Thus, aside from the absence ofindication that Respondent possessed any recent, substan-tial animus toward unionactivity,there is no evidence orreasonable basis for inferring that Respondent, at any timeprior to the discharge, was aware of any union activity onDurham's part.10Detracting further from the General Counsel's case ismy doubt as to the veracity of Durham. For example Dur-ham does not deny that Vaughn indicated to, him that hecomplained to the Company concerning the delivery ofMarch 28. Yet, Durham's account of thecircumstances un-der which he made that delivery is completely free of anysuggestion of improper action on his part and is difficult toreconcile with the undisputed fact that Vaughn did registersuch a complaint. Furthermore Durham's story that he un-loaded a pallet-containing four separate cartons, weighing9Although generally unimpressed with the General Counsel's claim thatcertain postdischarge actions by Respondent were unprecedented, andhence support the claim of discrimination,I specifically reject the testimonyof drivers Horak and Carruth that, after the discharge, Respondent posted anotice, setting forth the reasons for Durham'sdischarge. This discreditedaspect of their testimony impressed me as a byproduct of the drivers'honestconfusion stemming from the fact that Respondent posted a notice an-nouncing Company'policy against publicly baring the reasons for a dis-charge, which was followed by a meeting at which day drivers were none-theless informed of Respondent's reasons for Durham's termination.-10Testimony offered by the General Counsel that Durham had discussedthe Union on various occasions in the period preceding his discharge in thedriver ready room, is insufficient to supportan inferenceof knowledge. Thedriver ready room is apparently where the pickup and delivery drivers as-semble in the morning to obtain their freight bills and delivery assignmentsfor the day.Despite the small size of the room,the presence of,some 30drivers at that tune would generate a noisy atmosphere Furthermore thewitnessesoffered byGeneral Counsel testified most vaguely as to the natureof the prounion statements made by Durham and their tuning in relation tothe location of Respondent's supervisors or alleged supervisors at timeswhen such statements were made. In my opinion even though the dispatcherroom was adjacent to the driver ready room,and even assuming that thedispatchers were supervisors,the evidence adduced fails to support a rea-sonable inference that Respondent was aware of any statement by Durhamconcerningthe Union onsuch occasions 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 238 pounds, by resting it on his knees and then shift-ing it to the ground, some 4 feet below the bed of the truck,struck me as implausible. Although Vaughn did not testify,I do not believe that Durham afforded an accurate pictureof what transpired at TAPCON on March 28.11Durham's incredible testimony in this respect raisesquestions as to his overall objectivity, and casts doubt onthe General Counsel's testimony that, shortly before thedischarge, Durham engaged in significant union activity.Indeed, Durham's lack of credibility and certain other as-pects of this record render entirely plausible the observa-tion in Respondent's brief that "the discharge of Durhamtriggered the organizational efforts and prior to Durham'sdischarge there were no union organizational efforts at theCompany." In this regard, although Durham testified thathe actually distributed authorization cards during the weekpreceding his discharge, not one employee was called tocorroborate that they had been approached for such pur-poses. Durham also testified that he obtained said cardsafter talking with the older drivers who had resisted organi-zation in the past, but who, in mid-March, signified thatthey were ready to go union. Here again, not one driverwas examined in substantiation of Durham. Indeed, one ofthe older drivers called by the General Counsel, Willie Ho-rak, simply testified that since January 1975, Durham hadbeen engaged in on-going conversations with him aboutstarting a union campaign. Horak's testimony does not in-dicate that there was any change in Durham's positionsince January, nor does his testimony suggest that he waseven aware that Durham intensified his organizational ac-tivity inMarch 1975. Another of the senior drivers, TroyCarruth, testified that he heard Durham make commentson the Union a number of times, and that in mid-March,Durham did say "It was time for us to move." Indeed the,only testimony tending to substantiate Durham wasthrough Carruth who did testify to an incident in which hewas complaining about his inability to read the freight billsinDurham's presence. According to Carruth% after hemade a gesture of disgust, Durham reached/in his pocketand pulled out "some union forms, slips,"/and said "whenwe get a union in here we can break some of this s-h-i-tup." Although Carruth's testimony at least arguably tendsto confirm that Durham possessed cards during the periodpreceding his discharge, his account neglects to mentionthat he as one of the older employees was canvassed byDurham, or that Durham solicited his signature to a card.Although Carruth was basically truthful it was my impres-sion that he may well have been mistaken as to the natureof the documents brandished by Durham on that occasion,and in the absence of a foundation-or further developmentof Carruth's testimony as to how he knew what these docu-ments were, my doubt as to whether Durham at that time,actually possessed such cards persists. My disbelief of Dur-ham was not allayed by the General Counsel's attempt atcorroboration through the Union's business agent, EdiiBecause of this view of the evidence,the General Counsel's claim thatRespondent is not liable for concealed damage to freight does not contri-bute to my suspicion as to the reasons assigned for the discharge.G C. Exh6 does establish that carriers are liable for damage they cause to freight, aswould be the case here.Turner. Turner did relate that Durham telephoned him onMarch 10, 1975, and again on March 17 concerning theinterest of drivers in organizing, and that on March 22Durham came to the union hall and picked up authoriza-tion cards. The reliability of Turner's testimony wasbrought into question by his specific recollection of theprecise dates on which the foregoing contacts were made,contrasted with his inability to recall the precise date onwhich Durham informed the Union of his discharge.' Itwillbe recalled that, while the discharge occurred onMarch 31, the unfair labor practice charge was not)ileduntilApril 21, giving rise to the question of why/if thedischarge had occurred so shortly after Durharn:had ob-tained authorization cards, no effort was made to invokeBoard processes until the latter date. From, Turner's inex-plicable inability to recall the date on which Durham cameto the union hall to report his discharge, curiosity wasaroused as to whether Durham did of in fact go to theunion hall at a date more proxi ate to the filing of thecharge than the General Co /sel's motivation theorywould have me believe. My Suspicion was further enforcedby consideration of other events following the discharge.Thus, undisputed evidence establishes that Respondent'sdriverswere disturbed by Durham's discharge and thattheymanifested their concern in several ways, includingattendance at a union meeting on April 12. Faced with thisrenewed driveer'interest in organization, it seems only logi-cal that thy/Union would have acted promptly to seek re-dress ofAhe grievance, which, finally, after 5 years hadralliec1he drivers to again seek out the Union; unless, thatis,the available evidence did not support an actionableunfair labor practice at that time.In sum it is my impression from the record as a whole,that the evidence offered in support of the complaint'stheory that the discharge was timed suspiciously on theheels of Durham's alleged active initiation of a union cam-paign, raises even more basic questions than Respondent'sexplanation for the discharge. Considering the lack ofunion animus during the period in question, and the failureof the General Counsel to establish that the discharge wasmade by Respondent with knowledge of any union activityon Durham's part, and my substantial doubt as to whetherDurham actually obtained and began soliciting union au-thorization cards prior to his discharge, the deficiencies intheGeneral Counsel's case are not to be excused by aninference drawn solely from the fact that Respondent's of-ficialsmay have acted unreasonably, unfairly and in cal-lous disregard of his length of service in perfecting theiraction against Durham. Accordingly, I find that the Gener-alCounsel has failed to establish by a preponderance ofthe evidence, that Respondent on March 31, 1975, termi-nated Joseph Durham because of his union activity.CONCLUSIONS OF LAW1.The Respondent is an Employer engaged in com-merce within the meaning of Section 2(6) and (7) of the12Turner testified that he made notes of the alleged contacts with Dur-ham on March 10, 17, and 22, but did not do so when Durham informedhim of the discharge Turner could not explain his failure to make a note ofthis latter visit by Durham to the union hall CENTRAL FREIGHT LINES, INC.Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.The Respondent did not violate Section 8(a)(3) and(1) of theAct bydischarging and refusing to reinstate Jo-seph Lee Durham.Upon the basis of the foregoing findings of fact and con-clusions of law, upon the entire record in this case, andpursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDER13393The complaint in this proceeding is hereby dismissed inits entirety.13 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.